ON APPLICATION FOR REHEARING.
FRICK, J.
Appellant has filed a petition for rehearing, but for the purpose only of obtaining a modification of the judgment which we have affirmed.
Appellant’s counsel now contend that the judgment in favor of respondent is too broad, in that it does include the improvements placed on the premises in controversy the title to which has been quieted in the respondent. The judgment reads as f ollows:
"That the defendant is the owner, in the possession, and entitled to the possession of the lands described in her supplemental answer herein, and in the foregoing findings of fact, as herein set forth, and her title to said land is 5 hereby quieted and confirmed against said plaintiff and all the world, and she is hereby decreed to be the owner thereof. ’ ’
-The court, however, also added:
‘ ‘ That said plaintiff and. all persons claiming by, through, or under him are hereby debarred and foreclosed from any claim, right, or interest in said lands, or any part or portion thereof or the improvements thereon.”
As pointed out in the original opinion, the action was brought to quiet title in appellant. While the respondent denied appellant’s title, she also counterclaimed and asked that the title be quieted in her. Appellant’s counsel now contend that the judgment under the issues and under our statute should have been limited to the land itself, exclusive of the improvements thereon, and that therefore the judgment *614should be modified by excluding therefrom the four italicized words, “or the improvements thereon.” Respondent’s counsel insist that appellant, having failed to make any claim for the improvements in the original action, is now estopped from doing so; in other words, it is contended that the matter of improvements is included in the former judgment, and is therefore res adjudicata. We cannot yield assent to that contention. We have an occupying claimant statute (Comp. Laws 1907, section 2021, 2022) which, so far as material here, provides :
“Sec. 2021. Where an occupant of real estate has color of title thereto, and in good faith has made valuable improvements thereon, and is afterwards in a proper action found not to be the owner, no execution shall issue to put the plaintiff in possession of the same after the filing of a petition as hereinafter provided, until the provisions of this chapter have been complied with.
“See. 2022. Such petition must set forth the grounds on which the defendant seeks relief, stating as accurately as practicable the value of the real estate, exclusive of the improvements thereon made by the claimant or his grantors, and the. value of such improvements. The issues joined thereon must be tried as in ordinary actions, and the value of the real estate and of such improvements must be separately ascertained on thp trial. ”
£The Legislature, in giving relief to occupying claimants, could, as a matter of course, prescribe any reasonable procedure it saw fit. The intention of the statute is clear that the occupying claimant need not prefer his claim until he “is aft-erwards in a proper action found not to be the owner” of the land in eontrovei’sy. In section 2022 it is also made clear that the party who is found to be the owner of the land need not present any defense with respect to improvements until the petition provided for by section 2021 has been filed. The owner may then join issue with the petitioner on the question of whether or not the latter is entitled to the improvements under the statute, and in ease he is found to be the owner thereof the value is then determined. The question of the ownership of the improvements in question in the present ae*615tion was, therefore, not in issue under our statute, Jmd hence the judgment in that regard is too sweeping. The appellant was not required to file the petition for improvements until it Avas finally determined whether he or the respondent was found to be the OAvner of the land in controversy. Upon that question he had the right to appeal to this court, and was entitled to our judgment upon the facts. He, under the statute, cannot be required to file a petition for improvements until the remittitur of this court affirming the judgment below is sent doAvn to the trial court. Of course, if he had elected not to appeal, he Avould have been required to file his petition after the judgment Avas entered against him in that court. The duty to file a petition is, however, suspended until the appeal is finally determined and the remittitur has gone down. We think the judgment therefore should be modified as prayed for by appellant.
By anything Ave have said or omitted to say Ave do not wish to be understood as holding, or even intimating, that the appellant has a legal claim for improvements under our statute. That is the very question which must be determined when the petition required by the statute is filed. Before a petition is filed that question is not involved in the action. It is for that reason, and for the reason that the appellant may be given an opportunity to exercise his statutory right to have the question of improvements determined, that the judgment is modified. While in vieAv of our statute the question of res adjudicate, may not be involved, yet in order to avoid controversy Ave deem it best to modify the judgment. The judgment is therefore modified by eliminating therefrom the four words “or the improvements thereon,” and in all other respects it stands affirmed.
Appellant also asks for a modification of the judgment for costs, but Ave can see no reason why that should be granted since the judgment below is affirmed.
That order therefore also stands affirmed.
STRAUP, C. J., and McCARTY, J., concur.